          Case 5:15-cv-00634-G Document 443 Filed 08/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DUANE & VIRGINIA LANIER                      )
TRUST, individually and on behalf of         )
all others similarly situated,               )
                                             )
Plaintiffs,                                  )
                                             )
v.                                           )         Case No. CIV-15-634-G
                                             )
SANDRIDGE MISSISSIPPIAN                      )
TRUST I et al.,                              )
                                             )
Defendants.                                  )

                                        ORDER

       Now before the Court are Joint Motions to Stay Outstanding Motions and

Deadlines as to Defendant Tom L. Ward (Doc. No. 441) and as to Defendants James

Bennett and Matthew Grubb (Doc. No. 442).

       Together with the Motion as to Defendant Ward, Lead Plaintiffs and Defendant

Ward submitted a Stipulation in which they represent that they have reached an agreement

in principle to settle all claims against Defendant Ward. See Mot. at 3 (Doc. No. 441).

Lead Plaintiffs and Defendant Ward indicate that they are in the process of formalizing

the final terms of a settlement, and Lead Plaintiffs indicate that they intend to move for

preliminary approval of the settlement on or before September 1, 2021. Id.

       Together with the Motion as to Defendants Bennett and Grubb, Lead Plaintiffs and

Defendants Bennett and Grubb submitted a Stipulation in which they represent that they

have reached an agreement in principle to settle all claims against Defendants Bennett and

Grubb. See Mot. at 2 (Doc. No. 442). Lead Plaintiffs and Defendants Bennett and Grubb
          Case 5:15-cv-00634-G Document 443 Filed 08/10/21 Page 2 of 2




indicate that they are in the process of formalizing the final terms of a settlement, and

Lead Plaintiffs indicate that they intend to move for preliminary approval of the settlement

on or before September 1, 2021. Id.

       For good cause shown, the Motions are GRANTED. Defendants Bennett and

Grubb’s Motion for Summary Judgement (Doc. No. 370), Defendant Ward’s Motion for

Summary Judgment (Doc. No. 373), and any pending deadlines as to Defendants Ward,

Bennett, and Grubb are STAYED. Lead Plaintiffs shall file their motion for preliminary

approval of the settlements as to Defendants Ward, Bennett, and Grubb on or before

September 1, 2021.

       IT IS SO ORDERED this 10th day of August, 2021.




                                             2
